Citation Nr: 1114882	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  10-00 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Whether the reduction of the assigned rating for the Veteran's service-connected prostate cancer from 100 percent to 10 percent on October 1, 2009 was proper.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which reduced the disability rating for the Veteran's prostate cancer from 100 percent to 10 percent, effective October 1, 2009.

In April 2010, the Veteran presented testimony at a hearing before the undersigned Veterans Law Judge at the RO (Travel Board hearing).  A transcript of that hearing is of record.

The appeal is REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, service connection for prostate cancer was awarded in a September 2008 rating decision.  A 100 percent was assigned under 38 C.F.R. § 4.115(b), Diagnostic Code 7528 (2010), effective from July 11, 2008.  

Based on the findings of the April 2009 VA examination, the originating agency proposed to reduce the Veteran's 100 percent disability rating by rating decision mailed in April 2009.  The rating decision was accompanied by a letter, which was mailed to the Veteran at his address of record and informed him that he would be given 60 days to submit additional evidence.  

In the July 2009 rating decision on appeal, the RO reduced the rating for prostate cancer from 100 percent to 10 percent under Diagnostic Code 7528, effective October 1, 2009.  

Diagnostic Code 7528 pertains to malignant neoplasms of the genitourinary system and provides for a 100 percent disability rating.  It also provides that following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38
C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, the disability is to be rated on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7528.

After review of the record, the Board has determined that the April 2009 VA examination which provides the basis for the reduction of the disability rating from 100 percent to 10 percent, effective October 1, 2009, for the residuals of the Veteran's prostate cancer, was not adequate.  

In this regard, and as noted above, under Diagnostic Code 7528, a single disability rating of 100 percent is warranted for malignant neoplasms of the genitourinary system.  A note following the code indicates that the 100 percent disability rating shall continue beyond the cessation of surgical, X-ray, antineoplastic chemotherapy, or other therapeutic procedures with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38
C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, residuals are to be rated on voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7528.

In this case, the April 2009 VA examination report does not indicate that any tests were done at the time of the examination.  Instead, the January 2009 PSA result was used.  The record also contains an August 2009 letter from the Veteran's VA urologist, which notes that between October 2008 and August 2009 the Veteran's PSA had increased, and this could indicate that the Veteran is harboring additional prostate cancer cells.  The VA urologist also noted that additional tests needed to be done to confirm this proposition.  The record, however, contains no follow-up or addendum opinion addressing the results of any additional laboratory tests.

Although the April 2009 VA examination report indicates that there is no metastasis or local reoccurrence of the cancer, the Board cannot allow the reduction to take place as the record stands.  Notably, the Veteran's VA urologist stated that the Veteran may have active cancer.  However, there is no definitive evidence of such.  Therefore, a remand is necessary in order for the Veteran to undergo a new VA examination.  In sum, based upon this record, the Board finds that the matter must be remanded because the current VA examination results do not describe the disability in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Finally, the Board points out that the VA examination on remand should be conducted by an urologist and it should include current PSA test results.  [Parenthetically, the Board notes that the April 2009 VA examination was conducted by a physician's assistant.] 

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all VA treatment records showing treatment for the Veteran's prostate cancer/residuals of such dating from November 2009 to the present.

2.  Schedule the Veteran for a VA genitourinary examination by an urologist to determine the nature and severity of all current residuals of the service-connected prostate cancer.  The pertinent evidence in the claims file, along with a copy of this remand, must be made available to the examiner for review.

Accordingly, the examiner should review the pertinent evidence, including the Veteran's lay assertions, and undertake any indicated studies.  Based on the results of the examination, the examiner should provide an assessment of the current nature and severity of the Veteran's service-connected prostate cancer.  The examiner is asked to specifically address whether the Veteran has local reoccurrence or metastasis, and/or current residuals of prostate cancer to include renal dysfunction and/or voiding dysfunction.

In making this determination, the examiner should comment upon the results of the April 2009 VA examination and the August 2009 letter from the Veteran's treating VA urologist and all associated laboratory test results.  Accordingly, the VA examiner, in a printed (typewritten) report, should set forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  

The examiner is also asked to express all medical findings in terms conforming to the applicable rating criteria, to specifically include 38 C.F.R. §§ 4.115a, 4.115b.  See Massey v. Brown, 7 Vet. App. 204 (1994).  Also, as indicated, specific references to the Veteran's claims file, including all pertinent medical records, and the Veteran's lay assertions should be provided.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should explain the rationale for such a conclusion.

3.  Then, after any other indicated development is completed, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before returning the case to the Board for further appellate action.

No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may have adverse consequences on his claim.  38 C.F.R. § 3.655 (2010).

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


